Citation Nr: 0411445	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  03-15 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased rating for service-connected 
low back strain with degenerative disc disease, lumbar spine, 
with limited motion, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to an increased rating for service-connected 
right lower neuropathy, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for service-connected 
left lower neuropathy, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Michael Steinberg, attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied a claim of entitlement to an 
increased rating for service-connected low back strain with 
degenerative disc disease, lumbar spine, evaluated as 20 
percent disabling.  The veteran appealed, and in December 
2000, the RO increased the veteran's evaluation to 40 
percent.  However, since this increase did not constitute a 
full grant of the benefit sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  In April 2003, the RO recharacterized the veteran's 
low back disability as "low back strain with degenerative 
disc disease, lumbar spine, with limited motion," and 
continued the 40 percent evaluation.  In addition, the RO 
assigned a separate 10 percent rating for right lower 
neuropathy, and a separate 10 percent rating for left lower 
neuropathy.  This action had the effect of raising his 
combined service-connected disability rating from 40 percent 
to 50 percent.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims files shows that in August 2002, the 
RO sent the veteran a letter requesting that he complete an 
"authorization and consent to release information to the 
Department of Veterans Affairs" (VA Form 21-4142) for El 
Camino Hospital.  In September 2002, the veteran submitted 
this form, complete with his signature.  However, these 
records are not currently associated with the claims files, 
and it does not appear than an attempt has ever been made to 
obtain them.  On remand, the RO should attempt to obtain the 
veteran's treatment records from El Camino Hospital.  

The Board further notes that subsequent to the RO's November 
1999 decision, the rating criteria for intervertebral disc 
syndrome and for disabilities of the spine have been revised.  
See 68 Fed. Reg. 51454-51456 (August 27, 2003) (effective 
September 26, 2003) and 67 Fed. Reg. 54345-54349 (August 22, 
2002) (effective September 23, 2002).  The 2002 changes were 
applied in the April 2003 decision.  However, the veteran's 
last VA spine examination was in August 2000.  VA's 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Under the 
circumstances, the veteran should be scheduled for a low back 
examination, to include his right and left lower neuropathy.  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

The Board also notes that the veteran's attorney submitted 
additional evidence to the RO in November 2003, after the 
issuance of the last supplemental statement of the case.  The 
RO will now have an opportunity to consider this evidence.  

Accordingly, the Board will defer further appellate 
consideration of this case.  This appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:  

1.  The RO should obtain the appellant's 
treatment records from the El Camino 
Hospital.  

2.  The veteran should be afforded an 
examination of his lumbar spine and lower 
extremities, to ascertain the severity 
and manifestations of his service 
connected disabilities.  All necessary 
tests and studies deemed necessary should 
be accomplished, but should include 
complete range of motion findings, and 
complaints and clinical findings should 
be reported in detail.  In accordance 
with DeLuca v. Brown, 8 Vet. App. 202 
(1995), the examination report must also 
cover any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated.

3.  The RO must review the claims files 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act  of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

4.  After undertaking any further 
indicated development, the RO should 
readjudicate the issues currently on 
appeal, with consideration of all 
evidence of record received since the 
last supplemental statement of the case.  
If any of the benefits sought on appeal 
are not granted to the satisfaction of 
the veteran, a supplemental statement of 
the case should be issued and the veteran 
and his representative provided with an 
appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




